Citation Nr: 1543374	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to July 1962.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana.

The Veteran had a video hearing before the undersigned Veterans Law Judge in
January 2014.  A transcript of that proceeding has been associated with the
electronic claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This matter was remanded by the Board in December 2014.  The Board finds compliance with the prior Board remand to be present.  In part, the remand ordered a new VA examination to be conducted.  While the examination, dated March 2015, was found by the Board to be inadequate, a subsequent VHA opinion sufficiently addressed the Board's inquiries.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In April 2015, the Board requested a Veterans Health Administration (VHA) expert medical opinion, which in July 2015 the VHA expert, a neurosurgeon, subsequently provided.  The Veteran was afforded 60 days to respond to the VHA expert opinion, and in August 2015 the representative presented written argument.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a lumbar spine disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a May 2011 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in August 2011 and March 2015.  A VHA expert opinion was provided in July 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

III.  Facts and Analysis

In this case, the Veteran appeared for a VA examination in August 2011 in which the examining physician found in part that the Veteran's lumbar spine condition was not caused by or a result of the Veteran's military service.  The examiner noted that the record supports that the Veteran reported back pain in service in January 1962, but a few months later in June 1962, his medical exam upon discharge noted his back and spine as normal.  

Since that VA examination, additional medical evidence of record was added to the claim's file, including an October 2012 letter from Dr. S.L., an orthopedic surgeon.  The Veteran identified Dr. S.L. as having treated him after service at the Mercy Hospital in New Orleans, Louisiana, a hospital no longer in operation.  By his letter, Dr. S.L. stated that he treated the Veteran in 1964 for severe back pain.  He conducted surgery in which he removed the herniated portion of the Veteran's lower lumbar disc and fused the spine because of a slight congenital abnormality at L5-S1.  Dr. S.L. opined that the "serious injury" the Veteran suffered in 1961, during a crane accident, could certainly have aggravated his preexisting condition.

In December 2014, the Board remanded the case for a VA examination to determine the nature and etiology of the Veteran's claimed back condition in light of the new medical evidence of record added to the claims' file since the August 2011 examination, including Dr. Lococo's letter.  While a new VA examination was conducted in March 2015, the examiner insufficiently addressed the Board's inquiries, as explained below; for this reason, the Board gives the opinion little weight.  In light of the March 2015 VA examination's inadequacy, the Board requested a VHA opinion in April 2015, which was provided in July 2015.

In part, the VHA examiner, a neurosurgeon, found several lumbar spine conditions documented in the record, including low back spasm, lumbar spondylosis, lumbar degenerative disc disease, lumbar facet osteopathy, post-operative changes of the lumbar spine, and mild lumbar scoliosis.  The examiner specified that all disorders represent acquired disease or injury; he found no evidence of congenital disease.  The examiner explained that it is more likely than not that the Veteran suffered a low back spasm in service, in 1962; this injury was self-limited, responded and resolved with treatment in a few days with no residual impairment or symptomatology.  For the remaining disorders of the lumbar spine, the examiner explained that these acquired conditions are less likely than not to be casually related in any way to the Veteran's service.

In regard to Dr. S.L.'s October 2012 letter, which suggested the Veteran suffered from a congenital lumbar spine condition, the VHA examiner stated Dr. S.L.'s opinion is presumptive, and contains no medical facts to support his opinion which addressed events several decades past.  The VHA examiner stated that Dr. S.L.'s opinion has no degree of reasonable medical certainty in regard to the Veteran's lumbar spine condition and its etiology. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a lumbar spine disability.  Although the evidence reveals that the Veteran currently suffers from lumbar spine conditions, the more competent, probative evidence of record does not etiologically link this condition to his service.

The Board most heavily weighs the August 2011 VA examiner's report and the July 2015 VHA specialist's report, as they contain opinions with adequate rationale formed based on a review of the evidence of record.  The August 2011 examiner found that the Veteran's lumbar spine condition was not caused by or a result of the Veteran's military service.  While the Veteran reported back pain in service in January 1962, a few months later, his medical exam upon discharge noted his back and spine as normal.  The VHA specialist concurred that the Veteran's in-service back spasm was self-limited, responded to and resolved with treatment in a few days with no residual impairment or symptomatology.  For the remaining disorders of the lumbar spine, the examiner explained that these acquired conditions are less likely than not to be casually related in any way to the Veteran's service.  The VHA specialist found no evidence of congenital disease.  

As discussed above, a VA examination was conducted in March 2015, but it contained contradictory rationale, as it stated that the low back condition was related to military service, but later concluded that it was less likely than not that the low back condition was caused by service.  As such, the Board affords the opinion little weight.

The Board notes the October 2012 letter from Dr. S.L., in which Dr. S.L. stated that he treated the Veteran with surgery in 1964 for severe back pain in light of a congenital abnormality.  Dr. S.L. opined that the "serious injury" the Veteran suffered in 1961, during a crane accident, could certainly have aggravated his preexisting condition.  The Board affords the VHA specialist opinion more weight than Dr. S.L.'s opinion, as it is based upon the medical evidence of record and contains supported rationale.  The VHA specialist found no evidence in the record of congenital disease.  The VHA examiner stated Dr. S.L.'s opinion is presumptive, and contains no medical facts to support his opinion which addressed events several decades past.  The VHA examiner stated that Dr. S.L.'s opinion has no degree of reasonable medical certainty in regard to the Veteran's lumbar spine condition and its etiology.  In light of the VHA examiner's opinion, which the Board weighs more heavily due to its review of the competent medical evidence of record, the Board does not afford Dr. S.L.'s opinion significant weight.

The Board notes that the Veteran himself, through his statements, is not competent to establish a connection between his lumbar spine condition and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the August 2011 VA examiner and July 2015 VHA neurosurgeon specialist who concluded that the Veteran's current lumbar spine conditions are less likely than not a result of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a lumbar spine disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for service connection for a lumbar spine disability is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


